 



LICENSE AGREEMENT

 

This License Agreement is entered into as of the __ day of June, 2012 (the
“Effective Date”), by and between Technion Research and Development Foundation,
a company formed under the laws of Israel, having a place of business at the
Technion City, Haifa 32000, Israel (“TRDF”) and Microbot Medical Ltd., a company
formed under the laws of the State of Israel, having a place of business at 147
Bar Yehuda Rd., Nesher, Israel (“Microbot”).

 

WHEREAS, TRDF is the wholly-owned subsidiary of the Technion - Israel Institute
of Technology (the “Technion”) and serves as its commercial arm;

 

WHEREAS, Professor Moshe Shoham of the Technion (the “Inventor”) and members of
his research team at the Technion have developed certain technologies in the
field of medical robotics;

 

WHEREAS, one of the inventions included in such technologies (i.e the invention
disclosed in the Self Cleaning Shunt Patent Rights, as defined below) is
co-owned by TRDF and the Rambam Health Corporation, formerly the Fund for
Medical Research, Development of Infrastructure and Health Services - at Rambam
Medical Center, (“Rambam”); and

 

WHEREAS, pursuant to an agreement between TRDF and Rambam, TRDF has the sole
authority to seek licensees for and grant licenses with respect to such
invention and the Self Cleaning Shunt Patent Rights; and

 

WHEREAS, Microbot wishes to obtain a license with respect to such technologies
in order to develop, obtain regulatory approval for and commercialize products
based thereon;

 

WHEREAS, TRDF desires to have products based on such technology developed and
commercialized to benefit the public;

 

WHEREAS, Microbot has represented to TRDF that Microbot shall commit itself to
diligent efforts to develop and commercialize such products in accordance with
the terms of this Agreement;

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

 

1.       Definitions.

 

Whenever used in this Agreement with an initial capital letter, the terms
defined in this Article 1, whether used in the singular or the plural, shall
have the meanings specified below.

 

1.1.       “Affiliate” means, with respect to an entity, any person,
organization or entity controlling, controlled by or under common control with,
such party. For purposes of this definition only, “control” of another person,
organization or entity shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the activities, management or policies
of such person, organization or entity, whether through the ownership of voting
securities, by contract or otherwise. Without limiting the foregoing, control
shall be presumed to exist when a person, organization or entity (a) owns or
directly controls fifty percent (50%) or more of the outstanding voting stock or
other ownership interest of the other organization or entity or (b) possesses,
directly or indirectly, the power to elect or appoint fifty percent (50%) or
more of the members of the governing body of the organization or other entity.
The parties acknowledge that in the case of certain entities organized under the
laws of certain countries outside of the United States, the maximum percentage
ownership permitted by law for a foreign investor may be less than fifty percent
(50%), and that in such cases such lower percentage shall be substituted in the
preceding sentence.

 

 

 

 

1.2.       “Calendar Quarter” means each of the periods of three (3) consecutive
calendar months ending on March 31, June 30, September 30 and December 31, for
so long as this Agreement is in effect.

 

1.3.       “Combination Product” shall mean a combination of products sold for a
single price and consisting of:

 

(a)      one or more Licensed Product(s); and

 

(b)       one or more product(s) that (i) can reasonably be deemed to be a
separate product(s), independent of the Licensed Product(s) and (ii) if sold as
a separate product(s), independent of the Licensed Product(s) would not
constitute a Licensed Product, (each such product shall be referred to as an
“Other Product”).

 

1.4.       “Development Milestones” means the development milestones set forth
in Exhibit A hereto.

 

1.5.       “Development Plan” means the plan for the development and
commercialization of Licensed Products to be agreed to by the parties in good
faith prior to the first anniversary of the Effective Date, and to be attached
hereto as Exhibit B, as such plan may be adjusted from time to time pursuant to
Section 4.2. The Development Plan will set forth Microbot’s projected work plan
for achieving the Development Milestones.

 

1.6.       “Improvement” means any patentable invention conceived and/or reduced
to practice in the laboratory of Shoham at the Technion for which Shoham is an
inventor and which is solely owned or otherwise controlled by TRDF (i.e. TRDF
has the right to license), the practice of which falls within the scope of any
Valid Claim of the Licensed Technology.

 

1.7.       “Improvement Patent Rights” shall mean any patents and patent
applications that claim (solely to the extent that they claim) Improvements.

 

1.8.       “Joint Invention” means any patentable invention for which (a) Prof.
Shoham is an inventor made (whether before or after the Effective Date, but in
any event not prior to December 9, 2010) in the performance of services for
Microbot or in the performance of duties as a member of the scientific advisory
board of Microbot during periods in which Prof. Shoham is employed by the
Technion and (b) at least one employee, consultant, contractor and/or
collaborator of Microbot who is not required under law, agreement and/or under
TRDF’s Intellectual Property ByLaws, to assign his/her rights in such inventions
to TRDF, is an inventor.

 

2

 

 

1.9.       “Joint Patent Rights” means any patents and patent applications
claiming a Joint Invention, in each case solely with respect to those claims
claiming a Joint Invention.

 

1.10.       “Licensed Patent Rights” means the TRDF Patent Rights, the Shoham
Patent Rights and the Joint Patent Rights.

 

1.11.       “Licensed Product” means any product that (a) contains, utilizes, or
incorporates, in whole or in part, Licensed Technology, (b) is manufactured with
the use of Licensed Technology, in whole or in part, (c) is otherwise covered,
in whole or in part, by, or falls within the scope of, any Valid Claim, or (d)
any service that makes use of a product described in (a) (b), or (c).

 

1.12.       “Licensed Technology” means the Licensed Patent Rights, Shoham
Inventions and Joint Inventions.

 

1.13.       “Net Sales” means the gross amounts or other consideration received
by or on behalf of Microbot and its Affiliates (in each case, the “Relevant
Entity”) on sales, leases or other transfers of Licensed Products, less the
following to the extent applicable on such sales, leases or other transfers and
not previously deducted from the gross invoice price: (a) customary trade,
quantity or cash discounts to the extent actually allowed and taken; (b) amounts
actually repaid or credited by reason of rejection or return of any previously
sold, leased or otherwise transferred Licensed Products; (c) customer freight
charges that are paid by or on behalf of the Relevant Entity; and (d) to the
extent separately stated on purchase orders, invoices or other documents of
sale, any sales, value added or similar taxes, custom duties or other similar
governmental charges levied directly on the production, sale, transportation,
delivery or use of a Licensed Product that are paid by or on behalf of the
Relevant Entity, but not including any tax levied with respect to income;
provided that:

 

1.13.1.       in any transfers, or provision, of Licensed Products between a
Relevant Entity and an Affiliate of such Relevant Entity not for the purpose of
resale by such Affiliate, Net Sales shall be equal to the fair market value of
the Licensed Products so transferred or provided, assuming an arm’s length
transaction made in the ordinary course of business, and

 

1.13.2.       in the event that a Relevant Entity receives non-cash
consideration for any Licensed Products, or in the case of transactions not at
arm’s length with a non-Affiliate of a Relevant Entity, Net Sales shall be
calculated based on the fair market value of such consideration or transaction,
assuming an arm’s length transaction made in the ordinary course of business.

 

3

 

 

Sales of Licensed Products by a Relevant Entity to its Affiliate for resale by
such Affiliate shall not be deemed Net Sales. Instead, Net Sales shall be
determined based on the gross amount received by such Affiliate on resale of
Licensed Products to an independent third party purchaser.

 

In the event that a Licensed Product is sold in any country in the form of a
Combination Product, Net Sales of such Combination Product shall be adjusted by
multiplying Net Sales of such Combination Product in such country by the
fraction A/(A+B), where A is the average invoice price in such country of the
Licensed Product included in such Combination Product when sold separately in
such country, and B is the average invoice price of the Other Products included
in such Combination Product when sold separately in such country. If, in a
specific country, the Licensed Product and/or the Other Product(s) are not sold
separately, a market price for the Licensed Product and/or the Other Product(s)
in the Combination Product, as applicable, shall be determined according to
separate sale prices in commensurate countries. If the Licensed Product in the
Combination Product is not sold separately, Net Sales of such Combination
Product shall be adjusted by multiplying Net Sales of such Combination Product
by the fraction (C-B)/C, where C is the average invoice price of the Combination
Product in such country, and B is the list price of the Other Products included
in such Combination Product when sold separately in such country. If, in a
specific country, the Other Product(s) in the Combination Product is not sold
separately, a market price for the Licensed Product and the Other Product(s) in
the Combination Product shall be determined by Microbot in good faith. Microbot
shall provide TRDF with a specific and separate written notification stating
that such good faith determination has been made by Microbot together with its
written explanation for such determination, together with the relevant quarterly
royalty report. If TRDF disagrees with respect to the market price that should
be attributed to the Licensed Product and/or Other Product(s) in the Combination
Product, as set forth in any royalty report provided under Section 6, TRDF may
notify Microbot in writing of such disagreement within ninety (90) days of
receipt of the relevant notification and report and the parties will resolve
such disagreement in accordance with the procedure set forth in Exhibit C.

 

1.14.       “Qualified Financing” shall have the meaning prescribed in Section
11.2.4 below.

 

1.15.       “Self-Cleaning Shunt Patent Rights” means (a) the patents and patent
applications listed in Exhibit D (including the PCT application and/or the US
utility application claiming priority to such application and filed at the one
year conversion date of such application(s)); (b) any patent or patent
application that claims priority to and is a divisional, continuation, reissue,
renewal, reexamination, substitution or extension of any patent application
identified in (a); (c) any patents issuing on any patent application identified
in (a) or (b), including any reissues, renewals, reexaminations, substitutions
or extensions thereof; (d) any claim of a continuation-in-part application or
patent (including any reissues, renewals, reexaminations, substitutions or
extensions thereof) that is entitled to the priority date of, and is directed
specifically to subject matter specifically described in, at least one of the
patents or patent applications identified in (a), (b) or (c); (e) any foreign
counterpart (including PCTs) of any patent or patent application identified in
(a), (b) or (c) or of the claims identified in (d); and (f) any supplementary
protection certificates, any other patent term extensions and exclusivity
periods and the like of any patents and patent applications identified in (a)
through (e).

 

4

 

 

1.16.       “Shoham Invention” means any patentable invention for which Prof.
Shoham is an inventor made (whether before or after the Effective Date, but in
any event not prior to December 9, 2010) in the performance of consulting or
other services for Microbot under the Shoham Agreement or any other agreement
entered into between Microbot and Prof. Shoham pursuant to Section 2.7 or in the
performance of duties as a member of the scientific advisory board of Microbot
during periods in which Prof. Shoham is employed by the Technion, other than
Joint Inventions.

 

1.17.       “Shoham Patent Rights” means any patents and patent applications
claiming a Shoham Invention, in each case solely with respect to those claims
claiming a Shoham Invention.

 

1.18.       “Sublicense” means (a) any license or option to license granted by
Microbot to a third party under any of the Licensed Technology, other than
licenses granted by Microbot to an Affiliate thereof or other contractor solely
in order to enable such Affiliate or other contractor to perform work on
Microbot’s behalf as described in Section 3.2 and (b) any further sublicense
granted under Section 3.3.2.6 by a third party granted a Sublicense from
Microbot described in clause (a) to another third party under such Licensed
Technology.

 

1.19.       “Sublicense Income” means any payments or other consideration that
Microbot or any of its Affiliates receives in connection with and as
consideration for a Sublicense (including, but not limited to, upfront payments,
milestones and royalties on sales), but specifically excluding: (a)
reimbursement for out-of-pocket expenses incurred by Microbot with respect to
Licensed Patent Rights (including amounts reimbursed under Section 7.2) for
which Microbot has not previously been reimbursed; (b) amounts received from a
Sublicensee to cover reasonable, fully burdened, bona fide costs to be incurred
by Microbot or its Affiliate in the performance of research or development
activities under a Sublicense agreement in connection with a Licensed Product or
a product expected to become a Licensed Product; (c) equity investments in
Microbot made at arm’s length to the extent such investments represent fair
market value taking into consideration reasonable premiums due to the strategic
relationship (amount above such fair market value will be deemed Sublicense
Income); and (d) amounts received, during a period of no more than 12 months
following first payment on account of such amounts, from a Sublicensee that are
ear-marked to cover reasonable, bona fide, fully-burdened costs to be incurred
by Microbot or its Affiliate in the performance of market education, marketing,
clinical and/or other promotional activities relating to the sale of Licensed
Products, as set forth in budgets that are part of the Sublicense agreement. In
the event that Microbot or an Affiliate of Microbot receives non-cash
consideration in connection with and as consideration for a Sublicense or in the
case of transactions not at arm’s length, Sublicense Income shall be calculated
based on the fair market value of such consideration or transaction, at the time
of the transaction, assuming an arm’s length transaction made in the ordinary
course of business.

 

1.20.       “Sublicensee” means any person or entity granted a Sublicense.

 

1.21.       “TipCat Patent Rights” means (a) the patents and patent applications
listed in Exhibit E (including the PCT application and/or the US utility
applications claiming priority to such application and filed at the one year
conversion date of such applications); (b) any patent or patent application that
claims priority to and is a divisional, continuation, reissue, renewal,
reexamination, substitution or extension of any patent application identified in
(a); (c) any patents issuing on any patent application identified in (a) or (b),
including any reissues, renewals, reexaminations, substitutions or extensions
thereof; (d) any claim of a continuation-in-part application or patent
(including any reissues, renewals, reexaminations, substitutions or extensions
thereof) that is entitled to the priority date of, and is directed specifically
to subject matter specifically described in, at least one of the patents or
patent applications identified in (a), (b) or (c); (e) any foreign counterpart
(including PCTs) of any patent or patent application identified in (a), (b) or
(c) or of the claims identified in (d); and (f) any supplementary protection
certificates, any other patent term extensions and exclusivity periods and the
like of any patents and patent applications identified in (a) through (e).

 

5

 

 

1.22.       “TRDF Patent Rights” means the TipCat Patent Rights, and the Virob
Patent Rights.

 

1.23.       “Valid Claim” means: (a) a claim of an issued and unexpired patent
within the Licensed Patent Rights that has not been (i) held permanently
revoked, unenforceable, unpatentable or invalid by a decision of a court or
governmental body of competent jurisdiction, unappealable or unappealed within
the time allowed for appeal, (ii) rendered unenforceable through disclaimer or
otherwise, (iii) abandoned or (iv) permanently lost through an interference or
opposition proceeding without any right of appeal or review; or (b) a pending
claim of a pending patent application within the Licensed Patent Rights that (i)
has been asserted and continues to be prosecuted in good faith and (ii) has not
been abandoned or finally rejected without the possibility of appeal or
refilling.

 

1.24.       “Virob Patent Rights” (a) the patents and patent applications listed
in Exhibit F (including the PCT application and/or the US utility application
claiming priority to such applications and filed at the one year conversion date
of such applications) and Self-Cleaning Shunt Patent Rights; (b) any patent or
patent application that claims priority to and is a divisional, continuation,
reissue, renewal, reexamination, substitution or extension of any patent
application identified in (a); (c) any patents issuing on any patent application
identified in (a) or (b), including any reissues, renewals, reexaminations,
substitutions or extensions thereof; (d) any claim of a continuation-in-part
application or patent (including any reissues, renewals, reexaminations,
substitutions or extensions thereof) that is entitled to the priority date of,
and is directed specifically to subject matter specifically described in, at
least one of the patents or patent applications identified in (a), (b) or (c);
(e) any foreign counterpart (including PCTs) of any patent or patent application
identified in (a), (b) or (c) or of the claims identified in (d); and (f) any
supplementary protection certificates, any other patent term extensions and
exclusivity periods and the like of any patents and patent applications
identified in (a) through (e).

 

2.       Right and Title.

 

2.1.       TRDF shall own all right, title and interest in and to the TRDF
Patent Rights, Shoham Inventions and the Shoham Patent Rights.

 

2.2.       TRDF and Microbot shall own jointly the entire right, title and
interest in and to all Joint Inventions and Joint Patent Rights.

 

6

 

 

2.3.       All determinations of inventorship under this Agreement shall be made
in accordance with United States patent law. In case of dispute over
inventorship, a mutually acceptable outside patent counsel shall make the
determination of the inventor(s) by applying the standards contained in United
States patent law.

 

2.4.       Prof. Shoham shall disclose to Microbot and TRDF in a confidential
writing the development, making, conception or reduction to practice of any
Shoham Invention and Joint Invention, promptly after he becomes aware thereof.

 

2.5.       Microbot shall disclose to TRDF in a confidential writing the
development, making, conception or reduction to practice of any Shoham Invention
and Joint Invention promptly after it becomes aware thereof

 

2.6.       TRDF shall disclose to Microbot in a confidential writing the
development, making, conception or reduction to practice of any Shoham Invention
and Joint Invention promptly after it becomes aware thereof.

 

2.7.       Prof. Shoham shall enter into a agreement with Microbot, in the form
attached hereto as Exhibit G (the “Shoham Agreement”). Such Shoham Agreement
shall be consistent with and subordinate to the provisions of this Section 2,
and shall require the Inventor to assign his rights in Shoham Inventions and
Joint Inventions in a manner consistent with the provisions of this Section 2
and shall allow Prof. Shoham to make the disclosures contemplated by Section 2.
In the case of any discrepancy between Section 2 of this Agreement and the
Shoham Agreement, the terms of this Agreement shall prevail. So long as
Professor Shoham remains a faculty member of the Technion, any amendment to the
Shoham Agreement and any new agreement between Professor Shoham and Microbot
pursuant to which Professor Shoham provides services and/or serves on the
scientific advisory board of Microbot shall require the prior written approval
of TRDF. The aforesaid does not derogate from any rights TRDF may have with
respect to any intellectual property and/or inventions which may be conceived or
developed by Professor Shoham that are neither Shoham Inventions nor Joint
Inventions.

 

3.       License Grants.

 

3.1.       License. Subject to the terms and conditions set forth in this
Agreement, TRDF hereby grants to Microbot an exclusive, worldwide,
royalty-bearing, sub-licensable license under the Licensed Patent Rights
(including under Rambam’s interest in the Self Cleaning Patent Rights), Shoham
Inventions and Shoham Patent Rights and TRDF’s interest in Joint Inventions and
Joint Patent Rights for the sole purpose of researching, developing,
manufacturing, using, offering for sale and selling Licensed Products; provided,
however, that TRDF reserves the right, for itself and the Technion only, to
practice the Licensed Technology and for Rambam to practice the Self Cleaning
Shunt Patent Rights, in each case solely for internal research, teaching and
other educational purposes and not for the purpose of commercial manufacture,
distribution or provision of services for a fee.

 

7

 

 

3.2.       Affiliates and Contractors. Without derogating in any way from
Microbot’s right to grant Sublicenses to Affiliates under Section 3.3, the
license granted to Microbot under Section 3.1 includes the right to have some or
all of Microbot’s rights under Section 3.1 exercised or performed by one or more
of Microbot’s Affiliates and/or by contractors on Microbot’s behalf for
Microbot’s benefit without such right being deemed a Sublicense; provided,
however, that:

 

3.2.1.       no such Affiliate or contractor shall be entitled to grant a
Sublicense to any third party; and

 

3.2.2.       any act or omission taken or made by an Affiliate or contractor of
Microbot under the rights granted pursuant to this Section 3.2 will be deemed an
act or omission by Microbot under this Agreement.

 

3.3.       Sublicenses.

 

3.3.1.       Sublicense Grant. Microbot shall be entitled to grant Sublicenses
under the license granted pursuant to Sections 3.1 and 3.2 subject to the terms
of this Section 3.3. Any such Sublicense shall be on terms and conditions in
compliance with and not inconsistent with the terms of this Agreement. Such
Sublicenses shall be made only for consideration and in bona-fide arm’s length
transactions.

 

3.3.2.       Sublicense Agreements. Sublicenses shall be granted only pursuant
to written agreements, which shall be subject and subordinate to the terms and
conditions of this Agreement. Such Sublicense agreements shall contain, among
other things, provisions to the following effect:

 

3.3.2.1.       all provisions necessary to ensure Microbot’s ability to perform
its obligations under this Agreement as they relate to such Sublicense;

 

3.3.2.2.       a provision comparable to Section 6.2 permitting an auditor
appointed by Microbot to audit the Sublicensee’s records;

 

3.3.2.3.       a section substantially the same as Article 10 (Indemnification),
which also shall state that the Indemnitees (as defined in Section 10.1) are
intended third party beneficiaries of such Sublicense agreement for the purpose
of enforcing such indemnification;

 

3.3.2.4.       a provision stating that if the Sublicensee commences a legal
action in which it challenges the validity of any of the TRDF Patent Rights,
then Microbot may terminate the Sublicense agreement specifically with respect
to that entire specific family of TRDF Patent Right which are being challenged,
in whole or in part, by Sublicensee in such action (being either the entire
family of Virob Patent Rights (excluding the Self-Cleaning Shunt Patent Rights),
Self-Cleaning Shunt Patent Rights, and/or TipCat Patent Rights, as applicable),
immediately upon written notice to Sublicensee.

 

8

 

 

3.3.2.5.       a provision clarifying that, in the event of termination of the
license set forth in Section 3.1 (in whole or in part (e.g., termination in a
particular country)), any existing Sublicense agreement shall terminate to the
extent of such terminated license, subject to TRDF’s obligations under Section
11.3.1 to grant a direct license to the Sublicensee if the conditions set forth
in Section 11.3.1 are met;

 

3.3.2.6.       unless TRDF agrees otherwise pursuant to this Section 3.3.2.6, a
provision prohibiting the Sublicensee from sublicensing its rights under such
Sublicense agreement. Microbot may, subject to TRDF’s prior written consent that
will not unreasonably be withheld, include in the proposed Sublicense agreement
a provision entitling the proposed Sublicensee to grant further Sublicenses,
provided however that sublicensees of such Sublicensee shall be prohibited from
further sublicensing their rights under such sublicense agreements without
TRDF’s prior written consent. If TRDF decides to reject Microbot’s request to
include such a provision, TRDF shall provide Microbot with written notice of
such rejection within twenty-one (21) days of receipt of Microbot’s request,
which notice shall be accompanied by TRDF’s written explanation for such
rejection. If TRDF does not provide such notice within such twenty-one (21) day
period, TRDF shall be deemed to have agreed to Microbot’s request and Microbot
shall be entitled to include provisions entitling the proposed Sublicensee to
grant further Sublicenses. Any further Sublicenses will only be made in
accordance with the provisions of this Section 3.3; and

 

3.3.3.       Delivery of Sublicense Agreement. Microbot shall furnish TRDF with
a copy of any such Sublicense agreement, and any amendments thereto, (including
any Sublicense agreement pursuant to which a Sublicensee grants a further
Sublicense pursuant to Section 3.3.2.6) to TRDF within sixty (60) days after
execution thereof. Microbot may redact from such copies any technical
information Microbot deems confidential that does not affect the obligations of
Microbot under this Agreement or TRDF’s ability to monitor Microbot’s compliance
with its obligations under this Agreement. TRDF shall keep any such copies of
Sublicense agreements in its confidential files, shall not disclose such
agreements or the contents thereof to any third party (except auditors or legal
advisors of TRDF for the purpose set forth below), and shall use them solely for
the purpose of monitoring Microbot’s, its Affiliates’ and Sublicensees’
compliance with their obligations and enforcing TRDF’s rights under this
Agreement. For clarity, the full un-redacted versions of Sublicense agreements
will be made available to the auditor appointed by TRDF in the case of an audit
performed in accordance with Section 6.2.

 

3.3.4.       Enforcement of Rights Under Sublicense Agreement.

 

3.3.4.1.       Breach by Sublicensee. In the case of any act or omission by any
Sublicensee that would have constituted a breach of this Agreement by Microbot
entitling TRDF to terminate this Agreement had it been the act or omission of
Microbot hereunder, Microbot will notify TRDF of such act or omission promptly
after Microbot is informed thereof. Microbot and TRDF will discuss possible
courses of action, including, if necessary, terminating such Sublicense
agreement in accordance with the terms thereof if the breach is not cured within
sixty (60) days. If such breach is not cured within such period and TRDF
requests Microbot to terminate such Sublicense agreement, Microbot will do so.
Any Sublicense agreement between Microbot and a Sublicensee will include
Microbot’s right to terminate the Sublicense agreement in case of such a breach
by the Sublicensee. For clarity, if Microbot complies with the terms of this
Section 3.3.4.1, TRDF will not have the right to terminate this Agreement on
account of such breach by such Sublicensee.

 

9

 

 

3.3.4.2.       Challenge of TRDF Patent Rights. If a Sublicensee commences a
legal action in which it challenges the validity of any of the TRDF Patent
Rights, Microbot will notify TRDF of such challenge promptly after Microbot is
informed thereof. Microbot and TRDF will discuss possible courses of action,
including, if necessary, terminating the Sublicense agreement specifically with
respect to that entire specific family of TRDF Patent Rights which are being
challenged, in whole or in part, by Sublicensee in such action (being either the
entire family of Virob Patent Rights (excluding the Self-Cleaning Shunt Patent
Rights), Self-Cleaning Shunt Patent Rights and/or TipCat Patent Rights, as
applicable), If such challenge is not withdrawn within sixty days following such
notice and TRDF requests Microbot to terminate such Sublicense agreement with
respect to the specific family of Patent Rights which are being challenged, in
whole or in part, Microbot will do so. For clarity, if Microbot complies with
the terms of this Section 3,3.4.2, TRDF will not have the right to terminate any
part of this Agreement on account of challenge by such Sublicensee.

 

3.3.5.       TRDF Consent. Notwithstanding anything else to the contrary in this
Agreement and without derogating from the provisions of Section 33.2 above,
until achievement of Qualified Financing (as defined below) by Microbot, no
Sublicense shall be granted under this Agreement without the prior written
consent of TRDF thereto. For clarity, a Sublicense agreement pursuant to which
the Sublicensee has an unconditional obligation to pay Microbot, within ninety
days of the date of execution of such Sublicense Agreement amounts that are
sufficient to cause Microbot to achieve the Qualified Financing threshold shall
be deemed to have been granted after achievement of the Qualified Financing and
Microbot will not be required to obtain TRDF’s prior written consent with
respect thereto. For clarity, Microbot will not be required to obtain TRDF’s
prior written consent for the grant to a third party of a right to negotiate for
a Sublicense, if such grant does not provide such third party with the right to
exercise such option into an actual license/sublicense without such negotiation
and mutual agreement to the terms of a license/sublicense.

 

3.3.6.       Microbot’s Obligations under this Agreement. Microbot shall remain
fully liable for the performance of its and its Affiliate’s and subcontractor’s
obligations under this Agreement and no Sublicense shall relieve Microbot of any
of its obligations under this Agreement.

 

3.3.7.       No Other Grant of Rights. Other than as specifically set forth in
Subsections 3.2 and 3.3 above and Section 8 below, Microbot shall not be
entitled to grant, directly or indirectly, to any person or entity any rights
under the rights granted to Microbot under this Agreement.

 

3.4.       Improvements. TRDF shall promptly provide Microbot with written
notice of the filing of any patent application disclosing or claiming an
Improvement (each, an “Improvement Notice”) that is filed at any time prior to
the third anniversary of the Effective Date. Microbot will have ninety (90) days
from the date of its receipt of an Improvement Notice to request in writing a
license under any Improvement Patent Rights relating to such Improvement. If
Microbot notifies TRDF that it wishes such Improvement Patent Rights to be
included in this Agreement, this Agreement shall be amended to include such
Improvement Patent Rights in the definition of Licensed Patent Rights. The
financial terms of this Agreement (e.g. royalty payments and payments on account
of Sublicense Income) will apply to the amended license.

 

10

 

 

4.       Development and Commercialization.

 

4.1.     Diligence.     Microbot shall use commercially reasonable efforts,
including funding consistent therewith, and/or shall cause its Affiliates or
Sublicensees to use commercially reasonable efforts, including funding
consistent therewith, (a) to develop Licensed Products in accordance with the
Development Plan; (b) to introduce Licensed Products into the commercial market;
and (c) to market Licensed Products following such introduction into the market.
In addition, Microbot, by itself or through its Affiliates or Sublicensees,
shall achieve each of the Development Milestones within the time periods
specified in Exhibit A.

 

4.2.       Modification of Development Plan. Microbot may make, from time to
time, such adjustments to the then applicable Development Plan as Microbot
believes, in its good faith judgment, are needed or desirable in order to ensure
Microbot’s ability to achieve the Development Milestones. Notwithstanding the
aforesaid, Microbot shall not be entitled to change the Development Milestones
or the time frames for achieving the Development Milestones without the prior
written consent of TRDF thereto, except in accordance with the provisions of
Section 4.5.

 

4.3.       Review Meetings. Until such time as Microbot has achieved all
Development Milestones, at TRDF’s request, not more than once per calendar
quarter, a Microbot senior officer, Prof. Shoham, and a TRDF representative
shall conduct review meetings (which may be in person, by video conference
and/or by teleconference) (a) to review the progress being made under the
Development Plan and the progress being made in any other research and
development activities conducted by Microbot or on its behalf and relating to
the Licensed Technology and (b) to review the progress and efforts being made
towards accomplishing the Development Milestones.

 

4.4.       Reporting. Within sixty (60) days after (a) the end of each six-month
period prior to the achievement of all Development Milestones and (b) the end of
each calendar year after the achievement of all Development Milestones, Microbot
shall furnish TRDF with a written report summarizing its, its Affiliates’ and
its Sublicensees’ efforts during the prior six-month or one-year period, as
applicable, to develop and commercialize Licensed Products, including without
limitation: (a) research and development activities; and (b) commercialization
efforts and results. Each report shall contain a sufficient level of detail for
TRDF to assess whether Microbot is in compliance with its obligations under
Section 4.1 and a discussion of intended efforts for the then forthcoming year.
Together with each report, Microbot shall provide TRDF with a copy of the then
current Development Plan. In addition, prior to the attainment of the Funding
Threshold (as defined in Section 5.1.1.4) and of the Qualified Financing (as
defined in Section 11.2.4), such report will set forth funding received by
Microbot through the end of the period covered by such report that qualifies for
purposes of achievement of the Funding Threshold or of the Qualified Financing.
The first report shall refer to the period ending December 31, 2012.

 

11

 

 

4.5.       Failure to Meet Development Milestone.

 

4.5.1.       If Microbot fails to meet the Development Milestone(s) within the
timetable set forth therefore, TRDF will be entitled to terminate the license
granted under Section 3 with respect to the Virob Patent Rights (if the failure
relates to a Virob Development Milestone) or the TipCat Patent Rights (if the
failure relates to a Tipcat Milestone), as applicable. For clarity, if TRDF
exercises such option to terminate the license with respect to the Virob Patent
Rights or Tipcat Patent Rights, as applicable, this Agreement shall not be
terminated in its entirety; instead, such patent rights with respect to which
Microbot failed to meet the Development Milestone (i.e. Virob Patent Rights or
Tipcat Patent Rights, as applicable) shall be removed from the definition of
TRDF Patent Rights.

 

4.5.2.       TRDF’s rights under this Section 4.5 shall be TRDF’s sole and
exclusive remedy in respect of Microbot’s failure to meet its obligations with
respect to Development Milestones, and Microbot shall have no further liability
in respect of its failure to meet its obligations with respect to Development
Milestones.

 

5.       Consideration for Grant of License.

 

5.1.       Equity Consideration.

 

5.1.1.       Definitions. For the purpose of this section, the following terms
shall have the following definitions:

 

5.1.1.1.       “Additional Securities” means shares of capital, convertible
securities, warrants, options or other rights to subscribe for, purchase or
acquire from Microbot any shares of Microbot, other than Excluded Securities.

 

5.1.1.2.       “Excluded Securities” means:

 

(a)       any shares or options granted to employees or consultants of Microbot
pursuant to an incentive plan and any shares issuable upon exercise of any such
options constituting in the aggregate no more than twenty percent (20%) of
Microbot’s share capital on a fully diluted basis immediately following the
grant of the Initial License Shares; and

 

(b)       any shares issued to shareholders of the Company, on a pro rata basis,
in connection with a reorganization of Company’s capital.

 

5.1.1.3.        “Fully Diluted Basis” means, as of a specified date, the number
of ordinary shares of Microbot then outstanding (assuming conversion of all
outstanding shares other than ordinary shares into ordinary shares) plus the
number of ordinary shares of Microbot issuable upon exercise or conversion of
then outstanding convertible securities, options, rights or warrants of Microbot
(which shall be determined without regard to whether such securities are then
vested, exercisable or convertible), but excluding Excluded Securities.

 

12

 

 

5.1.1.4.       “Funding Threshold” means total funding of three (3) million U.S.
Dollars ($3,000,000) from any source, including, without limitation, equity
investments, convertible loans, grants, sponsored research and revenues,
obtained by Microbot since its formation, provided that at least $2,500,000 of
such amount must be in funding that (a) is not earmarked specifically for
research involving a technology platform that would not lead to Licensed
Products and (b) does not provide the funder rights in intellectual property
rights owned or in-licensed by Microbot, other than reasonable, time-limited
rights to negotiate a license agreement with respect to such intellectual
property rights.

 

5.1.1.5.       “License Shares” means the Initial License Shares (as defined in
Section 5.1.2) and any additional shares that may be granted to TRDF in
accordance with Section 5,1.4, but excluding those shares held by TRDF
constituting 28% of Microbot’s issued share capital, as reflected in the Cap
Table.

 

5.1.2.       Initial Grant. As partial consideration for the licenses granted
hereunder, within thirty (30) days following the Effective Date, Microbot shall
issue to TRDF 135,000 Ordinary Shares of Microbot (representing three percent
(3%) of the issued and outstanding shares of Microbot, on a Fully Diluted Basis,
immediately following such issuance) (collectively, the “Initial License
Shares”) and shall provide TRDF no later than such time a share certificate and
an updated shareholder registrar, evidencing such issuance.

 

5.1.3.       Representations and Warranties. Microbot hereby represents and
warrants to TRDF that:

 

5.1.3.1.       the capitalization table attached hereto as Exhibit H (the “Cap
Table”) sets forth all of the outstanding capital of Microbot on a Fully-Diluted
Basis as of the Effective Date, including the shares issued to Technion on
account of Professor Shoham’s involvement as a founder of Microbot;

 

5.1.3.2.       other than as set forth in the Cap Table and except for the
preemptive rights and rights of first refusal under the Articles, as of the
Effective Date, there are no outstanding shares, convertible securities,
outstanding warrants, options or other rights to subscribe for, purchase or
acquire from Microbot any shares of Microbot and there are no contracts or
binding commitments providing for the issuance of, or the granting of rights
(including, without limitation, conversion rights, preemptive rights,
anti-dilution rights, and rights of first refusal) to acquire, any shares of
Microbot or under which Microbot is, or may become, obligated to issue any of
its securities; and

 

5.1.3.3.       the License Shares shall, upon such issuance pursuant to the
terms hereof, be duly authorized, validly issued, fully paid and nonassessable,
and will be free of all taxes, liens, charges, encumbrances, or other
third-party rights, and restrictions on transfer, except as set forth in
Microbot’s Articles of Association and applicable law, and will have the rights,
preferences, privileges, and restrictions set forth in the Articles.

 

13

 

 

5.1.3.4.       as of the Effective Date, the Articles of Association of Microbot
are in the form attached hereto as Exhibit I.

 

5.1.4.       Anti-Dilution. If, at any time, prior to the achievement of the
Funding Threshold, Microbot issues Additional Securities that would cause the
License Shares to represent less than three percent (3%) of Microbot’s
outstanding shares on a Fully-Diluted Basis, Microbot shall issue TRDF
additional Ordinary Shares such that the License Shares shall represent three
percent (3%) of the outstanding shares of Microbot, on a Fully Diluted Basis, as
calculated after giving effect to the anti-dilutive issuance. Any issuances of
such additional shares shall be in partial consideration for the licenses
granted under the Agreement and TRDF shall not be required to pay any further
consideration for such shares. Such issuances shall continue until such time as
Microbot has achieved the Funding Threshold. For the avoidance of doubt, if any
funding round achieves and supersedes the Funding Threshold, then TRDF shall be
entitled to anti-dilutive issuance as aforesaid with respect to such part of the
funding that satisfies the Funding Threshold, but will not be entitled to any
anti-dilutive issuances with respect to amounts in excess of the Funding
Threshold. In addition and without derogating from the aforesaid or from any
preemptive right to which TRDF may be entitled, for so long as the above
anti-dilution right is in effect, TRDF shall have the right to participate in
any future round of investment and to purchase in such round shares of Microbot,
of the type issued in the framework of such round (and at the same price per
share), in an amount as shall be required to maintain TRDFs 3% ownership in
License Shares, on a Fully Diluted Basis, or in any lesser amount as shall be
determined by TRDF.

 

5.1.5.       Right to Appoint an Observer. Until achievement of the Funding
Threshold, TRDF shall be entitled to designate one observer (“Observer”) to
attend all meetings of Microbot’s Board of Directors, or any committees thereof,
in a nonvoting observer capacity. Microbot reserves the right to, and may
exclude the Observer from any Board of Directors meeting or portion thereof if
(a) the Board of Directors determines, in its reasonable discretion, that
attendance by the Observer could conflict with the Board of Director’s fiduciary
obligations to Microbot or, (b) in the judgment of the Microbot’s counsel,
attendance by the Observer could adversely affect the attorney-client privilege
between Microbot and its counsel or (c) the Board of Directors determines, in
its reasonable discretion, that attendance by the Observer could place the
Observer in a conflict of interest with Microbot. The Observer shall be given
copies of all notices, minutes, and consents of Microbot’s Board of Directors
meetings, and other materials that are provided to the members of the Board of
Directors of Microbot in connection with Board of Directors Meetings; provided
that Microbot may redact from any such material information that (a) in the
judgment of the Microbot’s counsel could adversely effect the attorney-client
privilege between Microbot and its counsel or (b) could place the Observer in a
conflict of interest with Microbot. The Observer shall sign a confidentiality
agreement, in a form reasonably acceptable to Microbot, to cover information
distributed to Observer and information disclosed in Microbot’s Board of
Directors’ meetings.

 

14

 

 

5.2.       Royalties

 

5.2.1.       Net Sales. As partial consideration for the license granted
hereunder, Microbot shall pay TRDF the following royalties, subject to Sections
5.2.3 and 5.3:

 

5.2.1.1.       an amount equal to three percent (3%) of Net Sales, if the
Licensed Product sold is covered by a Valid Claim in the country in which such
Licensed Product is made and/or in the country in which such Licensed Product is
sold; and

 

5.2.1.2.       an amount equal to one and a half percent (1.5%) of Net Sales, if
the Licensed Product is not covered by a Valid Claim in the country in which
such Licensed Product is made and is not covered by a Valid Claim in the country
in which such Licensed Product is sold.

 

5.2.2.       Sublicense Income. As partial consideration for the licenses
granted hereunder, Microbot shall pay TRDF the following royalties on all
Sublicense Income, subject to Sections 5.2.3 and 5.3:

 

5.2.2.1.       If the Sublicense is granted before the earlier of (a) first
testing on human in a clinical trial and (b) the receipt of approval in the case
of a 510K route that does not require clinical studies, Microbot shall pay an
amount equal to twenty percent (20%) of all Sublicense Income with respect to
such Sublicense;

 

5.2.2.2.       If the Sublicense is granted (a) after first in human, but before
regulatory approval in the case of a PMA or de novo 510K (i.e. requiring
clinical studies) route or (b) after regulatory approval in the case of a 510K
route that does not require clinical trials, Microbot shall pay an amount equal
to fifteen percent (15%) of all Sublicense Income with respect to such
Sublicense; and

 

5.2.2.3.       If the Sublicense is granted after regulatory approval in the
case of a PMA or a de novo 510K (i.e. requiring clinical studies) route,
Microbot shall pay an amount equal to twelve percent (12%) of all Sublicense
Income with respect to such Sublicense.

 

5.2.3.       Notwithstanding the foregoing, if (i) a Licensed Product is not
covered by a Valid Claim within the TRDF Patent Rights or (ii) a Sublicense does
not include a sublicense under the TRDF Patent Rights, the royalty rates set
forth in Sections 5.2.1 and 5.2.2 above will be reduced as follows:

 

5.2.3.1.       if (i) the Licensed Product is covered by a Valid Claim within
the Shoham Patent Rights or (ii) the Sublicense includes a sublicense under the
Shoham Patent Rights, the royalty rate set forth in Sections 5.2.1 or 5.2.2, as
applicable, will be reduced by thirty-three percent (33%); and

 

5.2.3.2.       if (1) the Licensed Product is not covered by a Valid Claim
within the Shoham Patent Rights or (ii) the Sublicense does not include a
sublicense under the Shoham Patent Rights, the royalty rate set forth in
Sections 5.2.1 or 5.2.2, as applicable, will be reduced by sixty-seven percent
(67%).

 

15

 

 

5.3.       Third Party Royalties. If, after arm’s length negotiations, Microbot
enters into a license agreement with an unaffiliated third party for the license
of intellectual property rights that Microbot reasonably believes (based on
discussions with Microbot’s patent lawyer) are needed for the making, using or
selling of a Licensed Product with respect to which royalties are due pursuant
to Section 5.2 or that may be subject to a Sublicense agreement with respect to
which royalties are due pursuant to Section 5.2, Microbot will be entitled to
offset 50% of any amounts paid under such license agreement with respect to such
Licensed Products or Sublicense against royalty payments that are due under
Section 5.2; provided that in no event shall any royalty payments to TRDF be
reduced by more than fifty percent (50%) of the amount otherwise due under
Section 5.2.

 

6.       Reports; Payments; Records.

 

6.1.       Reports and Payments.

 

6.1.1.       Reports. Within forty five (45) days after the conclusion of each
Calendar Quarter commencing with the first Calendar Quarter in which Net Sales
are generated or Sublicense Income is received, Microbot shall deliver to TRDF a
report containing the following information:

 

6.1.1.1.       the number of units of Licensed Products sold, leased or
otherwise transferred by Microbot and its Affiliates for the applicable Calendar
Quarter, separately itemized according to the Licensed Product and type of
License Technology to which such Licensed Product is subject, country by country
break down;

 

6.1.1.2.       the gross amounts and other consideration received, billed or
invoiced by Microbot and its Affiliates for Licensed Products sold, leased or
otherwise transferred or provided by Microbot and its Affiliates during the
applicable Calendar Quarter;

 

6.1.1.3.       a calculation of Net Sales for the applicable Calendar Quarter,
separately itemized according to the Licensed Product and type of License
Technology to which such Licensed Product is subject, country by country and
selling

 

entity break down, and including an itemized listing of applicable deductions
and a calculation of the amount payable to TRDF thereon;

 

6.1.1.4.       a detailed accounting of all Sublicense Income received during
the applicable Calendar Quarter, including an explanation of the basis for such
Sublicense Income; and

 

6.1.1.5.       the total amount payable to TRDF in U.S. Dollars on Net Sales and
Sublicense Income for the applicable Calendar Quarter, together with the
exchange rates used for conversion.

 

16

 

 

Each such report shall be certified by a senior officer of Microbot on behalf of
Microbot (or of the division that is responsible for Licensed Products in the
event Microbot or its assets are sold to a multi-national corporation) as true,
correct and complete in all material respects. If no amounts are due to TRDF for
a particular Calendar Quarter, the report shall so state.

 

6.1.2.       Payment. Within forty five (45) days after the end of each Calendar
Quarter, Microbot shall pay TRDF all amounts due with respect to Net Sales and
Sublicense Income for the applicable Calendar Quarter, against receipt of a
valid VAT invoice/receipt.

 

6.1.3.       Payment Currency. All payments due under this Agreement will be
paid in U.S. Dollars. Conversion of foreign currency to U.S. Dollars will be
made at the conversion rate existing in the United States (as reported in the
Wall Street Journal) on the last working day of the applicable Calendar Quarter.
Such payments will be without deduction of exchange, collection or other
charges.

 

6.2.       Records. Microbot shall maintain, shall cause its Affiliates to
maintain and shall ensure that Sublicensees agree to maintain, complete and
accurate records of Licensed Products that are made, used, sold, leased or
otherwise transferred under this Agreement, any amounts payable to TRDF in
relation to such Licensed Products, and all Sublicense Income received by
Microbot and its Affiliates, which records shall include sufficient information
to permit TRDF to confirm the accuracy of any reports or notifications delivered
to TRDF under Section 6.1. Microbot and/or its Affiliates and/or its
Sublicensees, as applicable, shall retain such records relating to a given
Calendar Quarter for at least three (3) years after the conclusion of that
Calendar Quarter, during which time TRDF shall have the right, at its expense,
to cause an independent, certified public accountant (or, in the event of a
non-financial audit, other appropriate auditor) to inspect such records of
Microbot and its Affiliates during normal business hours for the purposes of
verifying the accuracy of any reports and payments delivered under this
Agreement and Microbot’s compliance with the terms hereof; provided in each
case, that such accountant or other auditor, as applicable, signs a
confidentiality and non-use agreement in a form acceptable to Microbot, in its
reasonable discretion. Such accountant or other auditor, as applicable, shall
not disclose to TRDF any information other than information relating to the
accuracy of reports and payments delivered under this Agreement. The parties
shall reconcile any underpayment or overpayment within thirty (30) days after
the accountant delivers the results of the audit. In the event that any audit
performed under this Section 6.2 reveals an underpayment in excess of five
percent (5%) in any calendar year, the audited entity shall bear the full cost
of such audit. TRDF may exercise its rights under this Section 6.2 only once
every year per audited entity and only with reasonable prior notice to the
audited entity. With respect to Sublicensees, TRDF may request such an audit be
conducted for any Sublicensee, in which event, Microbot shall conduct such
audit, at TRDF’s expense, no later than 30 days following such request, pursuant
to the terms hereinabove, which shall apply mutatis mutandis to such audit
(including reimbursement of the expense of such audit by the Sublicensee if the
audit reveals an underpayment in excess of 5%), and shall provide TRDF with the
results of any such audit.

 

6.3.       Late Payments. Any payments by Microbot that are not paid on or
before the date such payments are due under this Agreement shall bear interest
at the rate of eight percent (8%) per annum. Interest shall accrue beginning on
the first day following the due date for payment and shall be compounded
quarterly. Payment of such interest by Microbot shall not limit, in any way,
TRDF’s right to exercise any other remedies TRDF may have as a consequence of
the lateness of any payment.

 

17

 

 

6.4.       Payment Method. Each payment due to TRDF under this Agreement shall
be paid by check or wire transfer of funds to TRDF’s account in accordance with
written instructions provided by TRDF. If made by wire transfer, such payments
shall be marked so as to refer to this Agreement.

 

6.5.       VAT; Withholding Taxes.

 

6.5.1.       All amounts to be paid to TRDF pursuant to this Agreement are
exclusive of value added tax. Microbot shall add value added tax, if and to the
extent required by law, to all such amounts.

 

6.5.2.       If Microbot is required to withhold any amounts payable hereunder
to TRDF due to the applicable laws of any country, and unless TRDF provides
Microbot an authorization from the relevant tax authorities not to do so, such
amount will be deducted from the payment to be made by Microbot and remitted to
the appropriate taxing authority for the benefit of TRDF. Microbot will withhold
only such amounts as are required to be withheld by applicable law in the
country from which payment is being made. Microbot shall submit to TRDF
originals of the remittance voucher and the official receipt evidencing the
payment of the corresponding taxes with the applicable royalty report. Microbot
will cooperate with TRDF to provide such information and records as TRDF may
require in connection with any application by TRDF to the tax authorities in any
country, including attempt to obtain an exemption or a credit for any
withholding tax paid in any country.

 

7.       Patent Filing, Prosecution and Maintenance.

 

7.1.       TRDF Patent Rights.

 

7.1.1.       Control. TRDF shall be responsible for the preparation, filing,
prosecution, protection and maintenance of all TRDF Patent Rights. TRDF shall:
(a) use independent patent counsel reasonably acceptable to Microbot; (b)
instruct such patent counsel to furnish Microbot with copies of all material
correspondence relating to the TRDF Patent Rights from the United States Patent
and Trademark Office (USPTO) and any other patent office, as well as copies of
all material proposed responses to such correspondence in time for Microbot to
review and comment on each such response; (c) give Microbot an opportunity to
review and comment on the text of each patent application within the TRDF Patent
Rights before filing; (d) supply Microbot with a copy of such application as
filed, together with notice of its filing date and serial number; and (e) at
Microbot’s request, keep Microbot advised of the status of actual and
prospective patent filings within the TRDF Patent Rights. At Microbot’s request,
TRDF shall give Microbot the opportunity to provide comments on and make
requests of TRDF concerning the preparation, filing, prosecution, protection and
maintenance of the TRDF Patent Rights, and shall consider such comments and
requests in good faith.

 

18

 

 

7.1.2.       Expenses. Subject to Section 7.1.3, Microbot will pay for all
out-of-pocket expenses incurred by TRDF following the Effective Date in the
preparation, filing, prosecution, protection and maintenance of the Patent
Rights under Section 7.1.1, within thirty (30) days after the date of each
invoice from TRDF for such expenses. In addition, Microbot shall pay TRDF a
total of $102,000 as reimbursement for all documented, out-of-pocket expenses
incurred by TRDF prior to the execution of this Agreement with respect to the
preparation, filing, prosecution, protection and maintenance of TRDF Patent
Rights, as follows:

 

7.1.2.1.       $12,500 within six months following the Effective Date;

 

7.1.2.2.       $18,700 within twelve months following the Effective Date; and

 

7.1.2.3.       $70,800 within twenty-four months following the Effective Date.

 

7.1.3.       Abandonment. If Microbot decides that it does not wish to pay for
the preparation, filing, prosecution, protection or maintenance of any TRDF
Patent Rights in a particular country (“Abandoned Patent Rights”), Microbot
shall provide TRDF with prompt written notice of such election, specifying the
country(ies) with respect to which it shall no longer pay for such Abandoned
Patent Rights. Upon receipt of such notice by TRDF, Microbot shall be released
from its obligation to reimburse TRDF for the expenses incurred thereafter as to
such Abandoned Patent Rights; provided, however, that expenses authorized prior
to the receipt by TRDF of such notice shall be deemed incurred prior to the
notice. In such event, any license granted by TRDF to Microbot hereunder with
respect to such Abandoned Patent Rights will terminate.

 

7.2.       Shoham Patent Rights and Joint Patent Rights. Microbot shall be
responsible, at its discretion and expense, for the preparation, filing,
prosecution, protection and maintenance of all Shoham Patent Rights and Joint
Patent Rights. Microbot shall: (a) instruct patent counsel to furnish TRDF with
copies of all material correspondence relating to the Shoham Patent Rights or
Joint Patent Rights from the United States Patent and Trademark Office (USPTO)
and any other patent office, as well as copies of all material proposed
responses to such correspondence in time for TRDF to review and comment on each
such response; (b) give TRDF an opportunity to review and comment on the text of
each patent application within the Shoham Patent Rights or Joint Patent Rights
before filing; (c) supply TRDF with a copy of each such application as filed,
together with notice of its filing date and serial number; and (d) at TRDF’s
request, keep TRDF advised of the status of actual and prospective patent
filings within the Shoham Patent Rights or Joint Patent Rights. At TRDF’s
request, Microbot shall give TRDF the opportunity to provide comments on and
make requests of Microbot concerning the preparation, filing, prosecution,
protection and maintenance of the Shoham Patent Rights and Joint Patent Rights,
and shall consider such comments and requests in good faith.

 

19

 

 

If Microbot does not file, prosecute, protect or maintain any of the Shoham
Patent Rights and/or Joint Patent Rights in a particular country, TRDF may
provide Microbot with written notice that it would like to do so at its own cost
and expense. Such notice will include the name the relevant country(ies). TRDF
will be entitled to take over such filing, prosecution, protection or
maintenance of such Shoham Patent Rights and/or Joint Patent Rights in such
country, unless Microbot provides TRDF within 90 days of receipt of such written
notice from TRDF with written notice that Microbot either (a) intends to take
such action on its own behalf and provided that Microbot takes substantial
action to that effect within twelve (12) months of such notice from Microbot, or
(b) intends to protect such rights as trade secrets.

 

8.       Enforcement of Patent Rights.

 

8.1.       Notice. In the event either party becomes aware of any possible or
actual infringement of any of the Licensed Patent Rights (an “Infringement”),
that party shall promptly notify the other party in writing and provide it with
details regarding such Infringement.

 

8.2.       Suit by Microbot. Microbot shall have the first right, but not the
obligation, to take action in the prosecution, prevention, or termination of any
Infringement. Before Microbot commences an action with respect to any
Infringement, Microbot shall consider in good faith the views of TRDF and
potential effects on the public interest in making its decision whether to sue.
Should Microbot elect to bring suit against an infringer, Microbot shall keep
TRDF reasonably informed of the progress of the action and shall give TRDF a
reasonable opportunity in advance to consult with Microbot and offer its views
about major decisions affecting the litigation. Microbot shall give careful
consideration to those views, but shall have the right to control the action;
provided, however, that if Microbot fails to defend in good faith the validity
and/or enforceability of TRDF Patent Rights in the action, or if Microbot’s
license to TRDF Patent Rights in the suit terminates, TRDF may elect to take
control of the action pursuant to Section 83. Should Microbot elect to bring
suit against an infringer and TRDF is joined as party plaintiff in any such
suit, TRDF shall have the right to approve the counsel selected by Microbot to
represent Microbot and TRDF, such approval not to be unreasonably withheld. The
expenses of such suit or suits that Microbot elects to bring, including any
expenses of TRDF incurred in conjunction with the prosecution of such suits or
the settlement thereof, shall be paid for entirely by Microbot and Microbot
shall hold TRDF free, clear and harmless from and against any and all costs of
such litigation, including attorney’s fees. Microbot shall not compromise or
settle such litigation without the prior written consent of TRDF, which consent
shall not be unreasonably withheld or delayed. In the event Microbot exercises
its right to sue pursuant to this Section 8.2, it shall first reimburse itself
out of any sums recovered in such suit or in settlement thereof for all costs
and expenses of every kind and character, including reasonable attorney’s fees,
necessarily incurred in the prosecution of any such suit. If, after such
reimbursement, any funds shall remain from said recovery, then TRDF shall
receive an amount (a) equal to fifteen percent (15%) of such remaining amounts
if the Infringed patent rights are TRDF Patent Rights, (b) equal to ten percent
(10%) of such remaining amounts if the Infringed patent rights are Shoham Patent
Rights and (c) equal to five percent (5%) of such amounts if the Infringed
patent rights are Joint Patent Rights. Microbot shall retain any amount
remaining after such payment to TRDF.

 

20

 

 

8.3.       Suit by TRDF. If Microbot does not take action in the prosecution,
prevention, or termination of any Infringement relating to Licensed Patent
Rights pursuant to Section 8.2 above, and has not commenced negotiations with
the infringer for the discontinuance of said Infringement, within ninety (90)
days after receipt of notice to Microbot by TRDF of the existence of such
Infringement, TRDF may elect to do so. Should TRDF elect to bring suit against
an infringer with respect to such an Infringement and Microbot is joined as
party plaintiff in any such suit, Microbot shall have the right to approve the
counsel selected by TRDF to represent TRDF and Microbot, such approval not to be
unreasonably withheld. The expenses of such suit or suits that TRDF elects to
bring, including any expenses of Microbot incurred in conjunction with the
prosecution of such suits or the settlement thereof, shall be paid for entirely
by TRDF and TRDF shall hold Microbot free, clear and harmless from and against
any and all costs of such litigation, including attorney’s fees. TRDF shall not
compromise or settle such litigation without the prior written consent of
Microbot, which consent shall not be unreasonably withheld or delayed. In the
event TRDF exercises its right to sue pursuant to this Section 8.3, it shall
first reimburse itself out of any sums recovered in such suit or in settlement
thereof for all costs and expenses of every kind and character, including
reasonable attorney’s fees, necessarily incurred in the prosecution of any such
suit. If, after such reimbursement, any funds shall remain from said recovery,
then Microbot shall receive an amount (a) equal to fifteen percent (15%) of such
remaining amounts if the Infringed patent rights are TRDF Patent Rights, (b)
equal to thirty five percent (35%) of such remaining amounts if the Infringed
patent rights are Shoham Patent Rights, (c) and equal to fifty percent (50%) of
such amount if the Infringed patent rights are Joint Patent Rights. TRDF shall
retain any amounts remaining after such payment to Microbot.

 

8.4.       Own Counsel. Each party shall always have the right to be represented
by counsel of its own selection and at its own expense in any suit instituted
under this Article 8 by the other party for Infringement.

 

8.5.       Cooperation. Each party agrees to cooperate fully in any action under
this Article 8 that is controlled by the other party, provided that the
controlling party reimburses the cooperating party promptly for any costs and
expenses incurred by the cooperating party in connection with providing such
assistance.

 

8.6.       Standing. If a party lacks standing and the other party has standing
to bring any such suit, action or proceeding, then such other party shall do so
at the request of and at the expense of the party that lacks standing.

 

9.       Warranties; Limitation of Liability.

 

9.1.     Authority.     Each Party hereby represents and warrants that it has
the power and authority to execute and deliver this Agreement, and to perform
its obligations hereunder, and that the execution, delivery and performance by
it of this Agreement and its compliance with the terms and provisions hereof do
not and will not conflict with or result in a breach of any of the terms or
provisions of or constitute a default under: (i) any other right or obligation
provided under any other agreement or obligation that it has with any third
party; (ii) the provisions of its charter documents; or (iii) any order, writ,
injunction or decree of any court or governmental authority entered against it
or by which any of its property is bound.

 

21

 

 

9.2.       TRDF Representations and Warranties. TRDF hereby represents, warrants
and undertakes to Microbot as follows:

 

9.2.1.       As of the Effective Date, all persons listed as inventors on the
TRDF Patent Rights, other than Dr. Zaaroor who is listed as one of the inventors
of the Self Cleaning Shunt Patent Rights, have assigned their rights in the
inventions described in the TRDF Patent Rights to TRDF and are required to do so
by Technion policies;

 

9.2.2.       TRDF has not granted and undertakes not to grant during the term
hereof any rights that are inconsistent with the rights granted to Microbot
under this Agreement; and

 

9.2.3.       It has no actual knowledge, as of the date hereof, of any pending
legal suit or proceeding against the Technion or TRDF by a third party
contesting the ownership or validity of the TRDF Patent Rights or claiming that
the practice of the inventions claimed in the TRDF Patent Rights will infringe
the rights of a third party.

 

9.3.       Microbot Representations, Warranties and Covenants. Microbot
represents, warrants and covenants that it will comply, and will ensure that its
Affiliates comply, with all local, state, and international laws and regulations
relating to the development, manufacture, use, sale, importation and provision
of Licensed Products.

 

9.4.       Disclaimer of Other Warranties.

 

9.4.1.      NOTHING CONTAINED HEREIN SHALL BE DEEMED TO BE A WARRANTY BY EITHER
PARTY, OR RAMBAM, THAT IT CAN OR WILL BE ABLE TO OBTAIN PA TENTS ON PATENT
APPLICATIONS INCLUDED IN THE LICENSED PATENT RIGHTS, OR THAT ANY OF THE LICENSED
PATENT RIGHTS WILL AFFORD ADEQUATE OR COMMERCIALLY WORTHWHILE PROTECTION.
SPECIFICALLY, AND WITHOUT LIMITING THE FOREGOING, TRDF MAKES NO WARRANTY OR
REPRESENTATION (A) REGARDING THE VALIDITY OR SCOPE OF THE LICENSED PATENT
RIGHTS, OR (B) THAT THE EXPLOITATION OF THE LICENSED PATENT RIGHTS OR ANY
LICENSED PRODUCT WILL NOT INFRINGE ANY PATENTS OR OTHER INTELLECTUAL PROPERTY OF
ANY THIRD PARTY.

 

9.4.2.       NEITHER PARTY, NOR RAMBAM, MAKES ANY WARRANTIES WHATSOEVER AS TO
THE COMMERCIAL OR SCIENTIFIC VALUE OF THE LICENSED PATENT RIGHTS.

 

9.4.3.       EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, NEITHER
PARTY, NOR RAMBAM, MAKES ANY WARRANTY OF ANY KIND, INCLUDING BUT NOT LIMITED
WITH RESPECT TO THE LICENSED PATENT RIGHTS, EXPRESS OR IMPLIED, AND HEREBY
DISCLAIMS WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NONINFRINGEMENT, AND VALIDITY OF PATENT RIGHTS CLAIMS, WHETHER ISSUED OR
PENDING, WITH RESPECT TO ANY AND ALL OF THE FOREGOING.

 

9.5.       Limitation of Liability. Neither party, nor Rambam, will be liable to
the other with respect to any subject matter of this Agreement under any
contract, negligence, strict liability or other legal or equitable theory for
(a) any indirect, incidental, consequential or punitive damages or lost profits
or (b) cost of procurement of substitute goods, technology or services. In no
event shall TRDF’s liability to Microbot exceed an amount equal to the
consideration received by TRDF under this Agreement plus the value of all
Company equity issued to TRDF before or after the Effective Date (including
amount received from the sale of such equity).

 

22

 

 

10.       Indemnification.

 

10.1.       Indemnity. Microbot shall indemnify, defend and hold harmless TRDF,
the Technion, Rambam and their respective directors, governing board members,
trustees, officers, faculty, professional staff, employees, students, and agents
and their respective successors, heirs and assigns (collectively, the
“Indemnitees”) from and against any liability, damage, loss, cost, expense
(including, without limitation, reasonable attorney’s fees and other costs and
expenses of litigation), or obligation of any kind or nature (collectively,
“Claims”), incurred by or imposed upon the Indemnitees or any one of them in
connection with any third party claims, suits, actions, demands, judgments, or
other proceedings to the extent resulting, directly or indirectly, from the
exercise of the license granted hereunder, or any use whatsoever of the Licensed
Technology by Microbot, its Affiliates and Sublicensees, including, without
limitation, (i) the practice of the licenses granted hereunder by Microbot, its
Affiliates, Sublicensees, or its (or their) customers, (ii) the development,
manufacture, testing, handling, storage, transportation, sale or use or other
disposition of any Licensed Product by Microbot, its Affiliates and
Sublicensees; (iii) the exploitation or use by Microbot, its Affiliates, or its
Sublicensees of the Licensed Technology or any part thereof, (iv) any
representation made or warranty given by Microbot, its Affiliates or its
Sublicensees with respect to Licensed Products or to Licensed Technology and (v)
any infringement claims relating to Licensed Products, except (in each case) to
the extent caused by the gross negligence or willful misconduct of the
Indemnitee(s). The foregoing indemnification undertaking shall extend, without
limitation, to product liability claims and damages, and to claims, demands,
liabilities, losses, costs and expenses attributed to death, personal injury or
property damage, or to penalties imposed on account of the violation of any law,
regulations or governmental requirement, or any other theory of liability.

 

10.2.       Procedures. If any Indemnitee receives notice of any Claim, such
Indemnitee shall, as promptly as is reasonably possible, give Microbot notice of
such Claim; provided, however, that failure to give such notice promptly shall
only relieve Microbot of any indemnification obligation it may have hereunder to
the extent such failure prejudices the ability of Microbot to respond to or to
defend the Indemnitee against such Claim. TRDF and Microbot shall consult and
cooperate with each other regarding the response to and the defense of any such
Claim and Microbot shall, upon its acknowledgment in writing of its obligation
to indemnify the Indemnitee, be entitled to and shall assume the defense or
represent the interests of the Indemnitee in respect of such Claim, that shall
include the right to select and direct legal counsel and other consultants to
appear in proceedings on behalf of the Indemnitee and to propose, accept or
reject offers of settlement, all at its sole cost; provided, however, that no
such settlement shall be made without the written consent of the Indemnitee,
such consent not to be unreasonably withheld. Nothing herein shall prevent the
Indemnitee from retaining its own counsel and participating in its own defense
at its own cost and expense.

 

23

 

 

10.3.       Insurance. Beginning with the commencement of clinical trials on
human patients using Licensed Product by or on behalf of Microbot, its Affiliate
or a Sublicensee, Microbot shall, at its sole cost and expense, procure and
maintain insurance in an amount consistent with industry standards and which
provides adequate coverage to fulfill any potential obligation to the
Indemnitees under this Article 10, taking into consideration, among other
things, the nature of the products commercialized. Such insurance shall be
obtained from a reputable insurance company. TRDF, the Technion and, with
respect to products covered by the Self Cleaning Shunt Patent Rights only,
Rambam shall be added as additional insured parties under such insurance policy
and the insurance shall include also the respective employees, faculty, other
researchers, officers, directors and governors of TRDF and the Technion, and,
with respect to products covered by the Self Cleaning Shunt Patent Rights only,
of Rambam. The policy(ies) so issued shall include a “cross-liability” provision
pursuant to which the insurance is deemed to be separate insurance for each
named insured (without right of subrogation as against any of the insured under
the policy, or any of their representatives, employees, officers, directors or
anyone in their name) and shall further provide that the insurer will be obliged
to notify TRDF in writing at least thirty (30) days in advance of the expiry or
cancellation of the policy(ies). Microbot hereby undertakes to comply punctually
with all obligations imposed upon it under such policy(ies), including without
limitation the obligation to pay in full and punctually all premiums and other
payments due under such policy(ies). Microbot shall submit to TRDF copies of the
aforesaid insurance policy(ies) within 14 (fourteen) days of the date of issue
of each such policy and provide TRDF, upon request, with written evidence of
such insurance.

 

11.       Term and Termination.

 

11.1.       Term. The term of this Agreement shall commence on the Effective
Date and, unless earlier terminated as provided in this Article 11, shall
continue in full force and effect until the expiration of the last to expire
Valid Claim.

 

11.2.       Termination.

 

11.2.1.       Without Cause. Microbot may terminate this Agreement at any time
without cause upon sixty (60) days prior written notice to TRDF.

 

11.2.2.       Termination for Default. In the event that either party commits a
material breach of its obligations under this Agreement and fails to cure that
breach within sixty (60) days after receiving written notice thereof, the other
party may terminate this Agreement immediately upon written notice to the party
in breach.

 

11.2.3.       Partial Termination for Patent Challenge. If Microbot or an
Affiliate of Microbot commences a legal action in which it challenges the
validity of any of the TRDF Patent Rights, then TRDF may terminate this
Agreement specifically with respect to the entire specific family of Patent
Rights which are being challenged, in whole or in part, by Licensee in such
action (being either the entire family of Virob Patent Rights (excluding the
Self Cleaning Shunt Patent Rights), Self-Cleaning Shunt Patent Rights, and/or
TipCat Patent Rights, as applicable), immediately upon written notice to
Microbot.

 

24

 

 

11.2.4.       Failure to Raise Capital. TRDF may terminate this Agreement
immediately upon written notice to Microbot if Microbot fails to raise, from the
time of its formation till the first anniversary of the Effective Date, funds in
an aggregate amount of at least $700,000, from any source (including, without
limitation, equity investments, convertible loans, grants, sponsored research
and revenues), which are available for research, development and/or
commercialization activities relating to the technology platforms disclosed in
the TipCat Patent Rights and/or the Virob Patent Rights (“Qualified Financing”).
Microbot will provide written notice to TRDF in the event of such failure no
later than 14 days following the first anniversary of the Effective Date. In
order to exercise its rights under this Section 11.2.4, TRDF must provide such
termination notice no later than forty-five (45) days following the receipt of
such notice from Microbot. For clarity, if TRDF does not provide such notice
within such forty-five day period, it will not be entitled to terminate this
Agreement in accordance with the provisions of this Section 11.2.4.

 

11.2.5.       Bankruptcy. Subject to the following sentence, TRDF may terminate
this Agreement upon written notice to Microbot if Microbot is adjudged bankrupt,
applies for judicial or extra-judicial settlement with its creditors,
voluntarily files for bankruptcy, or in the event an involuntary bankruptcy
action is filed against Microbot and not dismissed within ninety (90) days, or
if Microbot otherwise discontinues business.

 

11.3.       Effect of Termination.

 

11.3.1.       Termination of Rights. Upon termination of this Agreement by
either party (a) the rights and licenses granted to Microbot under Article 3
shall terminate and (b) any existing agreements that contain a Sublicense shall
terminate to the extent of such Sublicense; provided, however, that, for each
Sublicensee, upon termination of a Sublicense agreement, if the Sublicensee is
not then in breach of the Sublicense agreement such that Microbot would have the
right to terminate such Sublicense agreement, such Sublicensee shall have the
right to obtain a license directly from TRDF on the same terms and conditions as
set forth herein, except that (x) the scope of the license granted directly by
TRDF to such Sublicensee shall be coextensive with the scope of the license
granted by Microbot to such Sublicensee and (y) if there is more than one
Sublicensee, each Sublicensee that is granted a direct license shall be
responsible for only a pro rata share of the patent expense reimbursement due
under this Agreement (based on the number of direct licenses under the TRDF
Patent Rights in effect on the date of reimbursement). Each Sublicensee shall be
deemed a third party beneficiary for purposes of this Section 11.3.1.

 

11.3.2.       Accruing Obligations. Termination or expiration of this Agreement
shall not relieve the parties of obligations accruing prior to such termination
or expiration, including obligations to pay amounts accruing hereunder up to the
date of termination or expiration.

 

11.3.3.       Grant Back License.

 

11.3.3.1.       License to Improvements. If Microbot terminates this Agreement
without cause pursuant to Section 11.2.1 or TRDF terminates this Agreement in
accordance with any of the provisions of Section 11.2 (and except in the case of
assignment pursuant to Section 11.3.4), Microbot will, upon TRDF’s first
request, grant TRDF and shall cause its Affiliates to grant TRDF a
non-exclusive, nontransferable, royalty-bearing license, with the right to
sublicense, under Microbot’s rights in Microbot Improvement Patent Rights (as
defined below) solely to develop, make and have made, market, offer for sale,
sell and import Licensed Products. If TRDF thereafter grants a sublicense under
any of such Microbot Improvement Patent Rights, TRDF shall pay Microbot an
amount equal to 10% of all Net Proceeds. The provisions of this Section 11.3.3
shall also apply with respect to partial termination of the license granted
under Section 3 above pursuant to the provisions of Section 4.5 or 11.2.3 above,
but only with respect to the specific family of TRDF Patent Rights with respect
to which termination has occurred.

 

25

 

 

For purposes of this Section 11.3.3.1, the following terms shall have the
following meanings:

 

(a)       “Net. Proceeds” means all consideration received by TRDF in connection
with a TRDF License (as defined below), including without limitation amounts
received with respect to any Licensed Patent Rights included in such TRDF
License, but specifically excluding: (i) any research grants and (ii)
reimbursement for out of pocket patent expenses incurred by TRDF with respect to
the Valid Claims licensed in such TRDF License which expenses have not been
previously reimbursed;

 

(b)       “Microbot Improvement Patent Rights” means any patents and patent
applications owned or controlled by Microbot that claim an invention, the
practice of which would fall within the scope of a Valid Claim within the TRDF
Patent Rights (or, in the case of a partial termination of the license granted
under Section 3 above pursuant to the provisions of Section 4.5 or 11.2.3 above,
to that specific family of TRDF Patent Rights with respect to which termination
has occurred (i.e. the entire family of Virob Patent Rights (excluding the Self
Cleaning Shunt Patent Rights), Self-Cleaning Shunt Patent Rights, and/or TipCat
Patent Rights, as applicable); and

 

(c)       “TRDF License” means a license of or other grant of right (e.g.
covenant not to sue) with respect to Microbot Improvement Patent Rights granted
alone or in conjunction with other Licensed Patent Rights (whether in a single
transaction or multiple related transactions).

 

11.3.3.2.       Other Intellectual Property. If Microbot terminates this
Agreement without cause pursuant to Section 11.2.1 or TRDF terminates this
Agreement in accordance with any of the provisions of Section 11.2 and TRDF
wishes to obtain a license or other rights with respect to intellectual property
developed by Microbot with respect to Licensed Products that does not fall under
the definition of Microbot Improvement Patent Rights, including in connection
with any information regarding regulatory filings or the right to cross
reference such regulatory filings made by Microbot, its Affiliates and/or
Sublicensees with regard to the Licensed Products, TRDF may notify Microbot of
such desire, which notice shall identify the relevant intellectual property and
the rights TRDF wishes to obtain. Microbot agrees that if TRDF so notifies
Microbot and Microbot is not prevented from granting such rights to TRDF by
obligations to one or more third parties, Microbot will enter into good faith
negotiations with TRDF in an attempt to reach an agreement on the terms under
which Microbot shall grant rights in such intellectual property to TRDF.

 

26

 

 

11.3.4.        Failure to Raise $700,000. Notwithstanding anything to the
contrary in this Agreement, if TRDF terminates this Agreement pursuant to the
provisions of Section 11.2.4 above, Microbot will promptly, and in any event
within 60 days from written notice to such effect by TRDF, transfer and assign
to TRDF Microbot’s entire right, title, and interest in, to and under the Joint
Inventions, the Joint Patent Rights and the Improvement Patent Rights (the
“Transferred Rights”) and shall execute all documents and take all actions
required to effect such assignment in full. In consideration for such a
transfer, TRDF shall pay Microbot an amount equal to 10% of all consideration
received by TRDF in connection with a license or other grant of rights (e.g.
covenant not to sue) with respect to the Transferred Rights, whether granted
alone or in conjunction with other Licensed Patent Rights (whether in a single
transaction or multiple related transactions), but specifically excluding (a)
any research grants; and (b) reimbursement for out of pocket patent expenses
incurred by TRDF with respect to the Valid Claims transferred, which expenses
have not been previously reimbursed. Such amount to be paid by TRDF under this
Section 11.2.4 will be capped at an amount equal to the lower of (i) the total
amount of funding received by Microbot in equity investments, convertible loans
and shareholder loans, that would have been counted as amounts transferred on
account of a Qualified Financing, multiplied by two (2); or (ii) US $1,000,000.

 

11.3.5.       Survival. The parties’ respective rights, obligations and duties
under Articles 2, 6 (except that the obligations with respect to Section 6.1
will only survive until delivery of the report for the Calendar Quarter in which
expiration or termination occurred), 10 and 11 and Sections 5.1, 9.5, 12.1,
12.2, 12.4 and 12.5, as well as any rights, obligations and duties which by
their nature extend beyond the expiration or termination of this Agreement,
shall survive any expiration or termination of this Agreement.

 

12.       Miscellaneous.

 

12.1.       Confidentiality. TRDF shall keep confidential, not disclose to any
third party and not use for any purpose other than monitoring Microbot’s
performance under this Agreement all reports, notices, documents and information
(including information received in Review Meetings pursuant to Section 4.3)
provided to TRDF by Microbot under this Agreement; provided, however, that TRDF
may include in its annual reports totals derived from information received from
Microbot (without attribution to Microbot) that show revenues generated by the
patents and patent applications licensed under this Agreement; and provided
further that the nondisclosure and non-use obligations shall not apply to any
information that (a) is or becomes part of the public domain other than by
breach by TRDF of this Section 12.1, or (b) is required to be disclosed by TRDF
pursuant to interrogatories, requests for information or documents, subpoena,
civil investigative demand issued by a court or governmental agency of competent
jurisdiction or as otherwise required by law (provided that, in such case, TRDF
shall notify Microbot promptly upon receipt thereof and give Microbot sufficient
advance notice to permit it to seek a protective order or other similar order
with respect to such information). To the extent that it is reasonably
necessary, TRDF may disclose information it is otherwise obligated under this
Section 12.1 not to disclose to (i) its employees and consultants on a
need-to-know basis and on condition that such employees abide by the obligations
set forth in this Section 12.1 and (ii) in confidence, to lawyers, accountants
and financial advisors.

 

27

 

 

12.2.       Use of Name. Microbot shall not, and shall ensure that its
Affiliates shall not and shall stipulate in Sublicense agreements that
Sublicensees shall not, use the name or insignia of the Technion or TRDF in any
advertising, promotional or sales literature relating to the subject matter of
this Agreement, without the prior written approval of TRDF. Notwithstanding the
foregoing, Microbot may (a) make factual statement relating to the relationship
of the parties and the fact that. Microbot is a licensee of the Licensed Patent
Rights and (b) make such disclosures as are required by applicable law or
regulations, in each case without the prior written approval of TRDF.

 

12.3.       Entire Agreement. This Agreement is the sole agreement with respect
to the subject matter hereof and except as expressly set forth herein,
supersedes all other agreements and understandings between the parties with
respect to the same.

 

12.4.       Notices. Unless otherwise specifically provided, all notices
required or permitted by this Agreement shall be in writing and may be delivered
personally, or may be sent by facsimile, overnight delivery or certified mail,
return receipt requested, to the following addresses, unless the parties are
subsequently notified of any change of address in accordance with this Section
12.4:

 

  If to Microbot: 147 Bar Yehuda Rd.     Nesher     Israel     Attn.: CEO

 

  If  to TRDF: Technion Research and Development     Foundation Ltd.    
Technology Transfer Office     Technion City, Senate Bldg.     Technion City    
Haifa 32000           Attn.: Manager

 

Any notice shall be deemed to have been received as follows: (a) by personal
delivery, upon receipt; (b) by facsimile or overnight delivery, one business day
after transmission or dispatch; (c) by certified mail, as evidenced by the
return receipt. If notice is sent by facsimile, a confirming copy of the same
shall be sent by mail to the same address.

 

12.5.       Dispute Resolution.

 

12.5.1.       Governing Law and Jurisdiction. This Agreement will be governed
by, and construed in accordance with, the laws Israel, without giving effect to
any choice or conflict of law provision, except that questions affecting the
construction and effect of any patent shall be determined by the law of the
country in which the patent shall have been granted. The parties hereby agree
that, subject to Section 12.5.2, the competent court in Tel Aviv Israel shall
have sole jurisdiction over any and all matters arising from this Agreement,
except that TRDF may bring suit against Microbot in any other jurisdiction
outside Israel in which Microbot has assets or a place of business.

 

28

 

 

12.5.2.       Disputes Regarding Prof. Shoham Inventions.

 

(a)       Any dispute between the parties regarding whether a particular
invention, for which Prof. Shoham is an inventor, is a Shoham Invention (a
“Dispute”), shall first be submitted to mediation. A Dispute shall be submitted
to mediation by written notice from one party to the other party. In the
mediation process, the parties will try to resolve their differences voluntarily
with the aid of an impartial mediator, who will attempt to facilitate
negotiations. The mediator will be selected by agreement of the parties. If the
parties cannot agree on a mediator, the Israel Bar Association will designate a
mediator at the request of a party. The mediation will be conducted as specified
by the mediator and agreed upon by the parties. The parties agree to discuss
their differences in good faith and to attempt, with the assistance of the
mediator, to reach an amicable resolution of the dispute. The mediation will be
treated as a settlement discussion and therefore will be confidential. The
mediator may not testify for either party in any later proceeding relating to
the dispute. No recording or transcript shall be made of the mediation
proceedings. Each party will bear its own costs in the mediation. The mediation
will be for a period of up to thirty (30) days, unless extended by the written
agreement of the parties (the “Mediation Period”). The parties will share the
fees and expenses of the mediator equally.

 

(b)       If the parties are unable to resolve the Dispute during the Mediation
Period, either party may notify the other in writing that it wishes the Dispute
to be resolved by binding arbitration. In such case, the Dispute shall be
referred for the decision of a single arbitrator who shall be appointed by
agreement between the parties. If the parties do not reach agreement as to the
arbitrator’s identity, the arbitrator shall be appointed by the President of the
Israel Bar Association upon the application of either of the parties. The
arbitrator shall be released from the civil procedure and laws of evidence but
shall be bound by the substantive laws of Israel. The arbitrator’s decision
shall be final and bind the parties.

 

12.6.       Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective legal representatives,
successors and permitted assigns.

 

12.7.      Headings.      Section and subsection headings are inserted for
convenience of reference only and do not form a part of this Agreement.

 

12.8.       Counterparts. The parties may execute this Agreement in two or more
counterparts, each of which shall be deemed an original.

 

12.9.       Amendment; Waiver. This Agreement may be amended, modified,
superseded or canceled, and any of the terms may be waived, only by a written
instrument executed by each party or, in the case of waiver, by the party
waiving compliance. The delay or failure of either party at any time or times to
require performance of any provisions hereof shall in no manner affect the
rights at a later time to enforce the same. No waiver by either party of any
condition or of the breach of any term contained in this Agreement, whether by
conduct, or otherwise, in any one or more instances, shall be deemed to be, or
considered as, a further or continuing waiver of any such condition or of the
breach of such term or any other term of this Agreement.

 

29

 

 

12.10.       No Agency or Partnership. Nothing contained in this Agreement shall
give either party the right to bind the other, or be deemed to constitute either
party as agent for or partner of the other or any third party.

 

12.11.       Assignment and Successors. This Agreement may not be assigned by
either party without the consent of the other, which consent shall not be
unreasonably withheld, except that each party may, without such consent, assign
this Agreement and the rights, obligations and interests of such party to any of
its Affiliates, or to any purchaser of all or substantially all of its assets,
or of all or substantially all of its assets to which the subject matter of this
Agreement relates, or to any successor corporation resulting from any merger or
consolidation of such party with or into such corporation; provided (a) in each
case, that the assignee agrees in writing to be bound by the terms of this
Agreement and (b) in the case of an assignment of only the assets to which the
subject matter of this Agreement relates (i.e. not the assignment of
substantially all the assets of Microbot), if (i) in consideration for such sale
Microbot has received consideration of at least Ten Million US Dollars
$10,000,000; and (ii) the entity to which such assets are assigned had sales
revenues of no less than US $100,000,000 in the calendar year preceding the date
of assignment. Notwithstanding, prior to the achievement of the Qualified
Financing, Microbot may not assign this agreement in whole or in part without
TRDF’s prior written approval. Any assignment purported or attempted to be made
in violation of the terms of this Section 12.11 shall be null and void and of no
legal effect.

 

12.12.       Force Majeure. Neither party will be responsible for delays
resulting from causes beyond the reasonable control of such party, including,
without limitation, fire, explosion, flood, war, strike, or riot, provided that
the nonperforming party uses commercially reasonable efforts to avoid or remove
such causes of nonperformance and continues performance under this Agreement
with reasonable dispatch whenever such causes are removed.

 

12.13.       Interpretation. Each party hereto acknowledges and agrees that: (a)
it and/or its counsel reviewed and negotiated the terms and provisions of this
Agreement and has contributed to its revision; (b) the rule of construction to
the effect that any ambiguities are resolved against the drafting party shall
not be employed in the interpretation of this Agreement; and (c) the terms and
provisions of this Agreement shall be construed fairly as to both parties hereto
and not in favor of or against either party, regardless of which party was
generally responsible for the preparation of this Agreement.

 

12.14.       Severability. If any provision of this Agreement is or becomes
invalid or is ruled invalid by any court of competent jurisdiction or is deemed
unenforceable, it is the intention of the parties that the remainder of this
Agreement shall not be affected.

 

[Signatures on following page]

 

30

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the date first written above.

 

Technion Research and Development   Microbot Medical Ltd. Foundation Ltd.      
          By: /s/ oded Shmueli   By: /s/ Harel Gadot Name: Prof. oded Shmueli  
Name: Harel Gadot Title: Managing Director   Title: CEO

 

Rambam Declaration and Confirmation.

 

Rambam Health Corporation, formerly the Fund for Medical Research, Development
of Infrastructure and Health Services - at Rambam Medical Center, a non-profit
association formed under the laws of the State of Israel, with offices at 8
Ha’aliya St., Haifa, hereby declares and confirms that it has read and agrees to
the terms of this Agreement and authorizes TRDF to grant Microbot an exclusive
license under Rambam’s interest in the Self-Cleaning Shunt Patent Rights in
accordance with the terms of this Agreement subject to the provisions of the Law
of Patents - 5727- 1967.

 

Rambam acknowledges that TRDF will be responsible for making payments due to
Rambam, if any, in respect of the rights and licenses granted to Microbot
hereunder with respect to the Self-Cleaning Shunt Patent Rights in accordance
with arrangements between Rambam and TRDF with respect to the Self-Cleaning
Shunt Patent Rights. Rambam agrees that, in no event, shall Microbot have any
obligation to Rambam in respect of the licenses granted herein to Microbot,
other than as specifically provided in this Agreement.

 

Rambam hereby, represents, warrant and covenants that: (a) Dr. Zaaroor has a
assigned all of his rights in the inventions described in the Self Cleaning
Shunt Patent Rights to Rambam; and (b) Rambam has not granted and undertakes not
to grant during the term of this Agreement any rights under the Self Cleaning
Shunt Patent Rights that are inconsistent with the rights granted to Microbot
under this Agreement.

 

The Fund for Medical Research, Development of Infrastructure and Health Services
-at Rambam Medical Center:

 

By:  /s/   Name:     Title:    

 

31

 

 

